DETAILED ACTION
1.    The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
3.	Applicant’s election without traverse of Invention I, claims 1-9, in the reply filed on 5/25/2022 is acknowledged.  Claims 10-12 are withdrawn.  Claims 1-9 are now pending.

Specification
4.	The abstract of the disclosure is objected to because the abstract should be in narrative form and generally limited to a single paragraph.  Correction is required.  See MPEP § 608.01(b).
Allowable Subject Matter

5.	Claims 1-9 will be allowed when the above objection is overcome.
6.	The following is an examiner’s statement of reasons for allowance: 
The present claims are allowed over the closest references: Hoke et al. (JP 2008-000746).
	Hoke et al. disclose a method for applying slurry to a substrate comprises forming slurry including water and a granular contact-active substrate containing a manganese compound, loading the slurry with a dispersant including a polymer containing a carboxylic acid group or its derivatives, loading the slurry with a latex binder, and applying the slurry to the atmosphere contact surface of the vehicle after loading it with the dispersant and the binder.
	Thus, Hoke et al. do not teach or fairly suggest the claimed water-based paint composition, comprising: a manganese oxide-based catalyst; an activated carbon; a polyacrylate-based dispersant; a water-soluble resin; a pH adjuster; and a water-based solvent.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUI H CHIN whose telephone number is (571)270-7350.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUI H CHIN/Primary Examiner, Art Unit 1762